Armentawo, J.
(dissenting). I disagree with the majority’s analysis of the meaning of “ascertainable loss.” In order to establish a right to either legal or equitable relief under CUTPA, the plaintiff has a threshold requirement, as part of his prima facie case, to establish an “ascertainable loss of money or property, real or personal, as a result of the use or employment” of unfair methods of competition or unfair or deceptive acts or practices. (Emphasis added.) General Statutes § 42-110g (a); see General Statutes § 42-110b. Since “ascertainable loss” has not been defined by either this court or the statutes, the term must be construed according to the commonly approved usage of the language. General Statutes § 1-1; Rosnick v. Aetna Casualty & Surety Co., 172 Conn. 416, 422, 374 A.2d 1076 (1977). When a statute does not define a term, it is appropriate to look to the common understanding expressed in the law and in dictionaries. Doe v. Manson, 183 Conn. 183, 186, 438 A.2d 859 (1981).
*624“Ascertainable” means “capable of being ascertained.” “Ascertain” is defined as “to make . . . certain, sure, or confident ... to find out or learn for a certainty . . . .” The definition of “loss” includes “decrease in amount, magnitude, or degree.” Webster, Third International Dictionary; see Black’s Law Dictionary (5th Ed.). Employing these definitions, I would hold that a plaintiff meets the threshold requirement of “ascertainable loss” when he introduces evidence from which the trier of fact could find or infer that the consumer suffered an actual loss of money or property. The particular amount of loss, however, need not be shown. See Gerasta v. Hibernia National Bank, 411 F. Sup. 176, 193 (D. La. 1976), remanded on other grounds, 575 F.2d 580 (5th Cir. 1978); Murphy v. McNamara, 36 Conn. Sup. 183, 194-98, 416 A.2d 170 (1979); Attaway v. Tom’s Auto Sales, Inc., 144 Ga. App. 813, 815, 242 S.E.2d 740 (1978); Baldassari v. Public Finance Trust, 369 Mass. 33, 44 46, 337 N.E.2d 701 (1975); Scott v. Western International Surplus Sales, Inc., 267 Or. 512, 515-16, 517 P.2d 661 (1973); Reiger v. DeWylf, 566 S.W.2d 47, 48 (Tex. 1978).
When misrepresentation is the alleged unfair or deceptive act, practice or method of competition, the easiest way to demonstrate actual loss may be by offering evidence that the actual value of the product sold is less than what it would have been worth if it had been as represented (usually the selling price). The difference represents the actual loss suffered by the consumer. See Crowther v. Guidone, 183 Conn. 464, 469, 441 A.2d 11 (1981); Wright, Connecticut Law of Torts § 145.
Defining “ascertainable loss” as meaning an ability to show “actual loss” is supported by the legis*625lative intent. When Representative Howard A. Newman reported the original CUTPA bill to his colleagues on the House floor, he commented: “But most important, Mr. Speaker, the bill provides for private enforcement by individual consumers who have been injured by prohibited acts .... This act gives honest businessmen great protection in [sic] deceptive or unscrupulous competitors who by unfair methods of competition and deceptive advertising, etc. unlawfully divert trade away from abiding businessmen.” (Emphasis added.) 16 H. R. Proc., Pt. 14, 1973 Sess., p. 7323. CUTPA’s requirement of proof of at least a nominal actual loss of money or property functions to separate injured consumers from all others and to distinguish honest businessmen from unscrupulous ones. The act was not intended to subject honest businessmen to the risk of class actions and to a possible liability for attorneys’ fees and punitive damages. General Statutes § 42-110g.
This interpretation of the phrase “ascertainable loss” does not mean that persons may misrepresent their products to the public with impunity under the law as long as a consumer is unable to prove some actual loss of money or property. CUTPA gives the commissioner of consumer protection tremendous powers to prevent such deception without any requirement of establishing ascertainable loss. See General Statutes 'Vt 42-110b (c), 42-110f, and42-110j through 42-110p. Likewise, as noted in the majority opinion, a consumer may seek reeission under the common-law tort of deceit, even though there have been no actual damages.
The majority opinion sets out the following rule after analyzing the meaning of ascertainable loss: *626“Whenever a consumer has received something other than what he bargained for, he has suffered a loss of money or property .... That the loss does not consist of a diminution in value is immaterial . . . .” To allow a consumer to establish a prima facie case under CUTPA without demonstrating at least a nominal “diminution in value” ignores not only the letter of CUTPA, particularly the use of the word “loss,” but also the spirit of the act. Under such an interpretation, if the defendants had represented that one of its vehicles would travel twenty-five miles per gallon of gasoline, they would be open to a lawsuit under CUTPA if the vehicle actually performed more economically. Such a result could not have been within the intention of the legislature. In their zeal to promote liability under CUTPA, the majority has disregarded both the legislature’s intent and its use of the word “loss.”
In the appeal before us, the plaintiffs never claimed, nor was there any evidence to support a claim, that the actual value of the vehicle purchased by them differed from its value as represented. At best, they point to the vehicle’s full purchase price as their ascertainable loss because of the defendants’ alleged misrepresentations. The fact that the plaintiffs have offered evidence to establish a prima facie case of a deceptive trade practice does not automatically mean they have established a prima facie case of an ascertainable loss. To do so they must present some evidence that they have suffered some loss of money or property, although not in any particular amount. Since the plaintiffs in this appeal were unable to demonstrate any loss to them, I find no error in the trial court’s decision to grant the motion for judgment of dismissal as to those *627counts brought pursuant to CUTPA. Because I would so hold, it is not necessary to consider whether the plaintiffs offered sufficient evidence to establish a prima facie case as to the two alleged deceptive acts or whether a consumer need not prove reliance in order to recover in an action brought under CUTPA.
I disagree with the majority’s opinion dealing with counts two, four and five of the plaintiffs’ complaint and would find no error in the court’s judgment of dismissal of the entire complaint.
In this opinion Peters, J., concurred.